Citation Nr: 1721930	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO. 12-09 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis.


REPRESENTATION

Appellant represented by: Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from March 1973 to June 1974. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the RO in Atlanta, Georgia.

The Veteran appealed the initial ratings assigned in the December 2011 decision, and the Board inferred the issue of TDIU entitlement as a component of the rating issues. See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

In July 2015, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO. A transcript of the hearing is associated with the claims file.

In January 2016, the Board remanded this issue for readjudication. The appeal has since been returned to the Board for further appellate action. The Board also denied TDIU on a schedular basis, denied service connection for an acquired psychiatric disorder, and denied increased disability ratings for a thoracolumbar spine disability and lower extremity neurological impairment. 

The RO issued a Supplemental Statement of the Case in April 2016 which purported to deny the same issues adjudicated by the Board three months before. The Veteran submitted a VA Form 9 in response to the Supplemental Statement of the Case. However, the April 2016 Supplemental Statement of the Case, and in turn, and April 2016 VA Form 9, have no procedural significance with respect to the matters decided in the January 2016 Board decision, which terminated the appeal as to the issues adjudicated therein. The Board's decision with respect to those claims is final. See 38 C.F.R. § 20.1100 (2016). The veteran is advised that his VA Form 9 does not meet the standards of an intent to file a new claim (3.155(b)) or those of a complete claim under 38 C.F.R. § 3.155(a). The RO should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.

While the appeal of this issue was pending, the RO adjudicated the matter of TDIU entitlement in May 2014. The Veteran filed a Notice of Disagreement with that decision. Rather than issue a Statement of the Case, the RO correctly treated the matter as already on appeal and subject to the Board's jurisdiction, issuing a Supplemental Statement of the Case in June 2016, upon completing the requested development. The Veteran submitted a VA Form 9 in response to the Supplemental Statement of the Case in July 2016. The Board notes that, upon taking jurisdiction of the TDIU issue in January 2016, the Board deprived the RO of jurisdiction over any claim for the same benefit. Therefore, the Notice of Disagreement and VA Form 9 have no procedural significance regarding initiating or perfecting an appeal. The Board's January 2016 decision to deny TDIU on a schedular basis subsumed all prior RO decisions on the same issue, including the RO's May 2014 decision. See 38 C.F.R. § 20.1104. The matter of extraschedular TDIU entitlement remains on appeal.

On the April 2016 VA Form 9, and on the July 2016 VA Form 9, the Veteran checked the box indicating he wanted a videoconference Board hearing. The Board finds that the request for a new hearing must be denied as the Veteran has already been provided a Board hearing on the TDIU claim, as that issue does not come to the Board on remand from the United States Court of Appeals for Veterans Claims (Veterans Court), see Cook v. Snyder, 28 Vet. App. 330 (2017), and as the Veteran has provided no reason for the request, i.e., a statement that he has additional evidence to present. 


FINDING OF FACT

The Veteran's service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation. 


CONCLUSION OF LAW

The criteria for TDIU on an extraschedular basis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. §§ 3.340(a)(1), 4.15.

A claim for a total disability rating based upon individual unemployability presupposes that the rating for the service-connected disability is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider. Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994). In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term substantially gainful occupation is not specifically defined for purposes of the regulations governing TDIU. However, marginal employment is not considered substantially gainful employment. Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person. Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop. 38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration. 

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Veterans Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment. In a pertinent precedent decision, the VA General Counsel opined that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91.

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

Service connection is currently in effect for lumbar spine intervertebral disc syndrome and degenerative changes, which are rated at 40 percent. Service connection is also in effect for associated neurological abnormalities of the right and left lower extremities, each rated at 10 percent. 

The Veteran also has significant nonservice connected disabilities, including a mental disorder, bilateral shoulder disorders, and residuals of cancer. 

The Veteran reported on the VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) that he has not worked since 2010 and that the most he had ever earned in one year was $10,000. He reported that his last 2 jobs were as a cook, and that he worked between 20 and 30 hours per week. He reported that his training was as a registered chef, and that he also has experience in construction and stocking. 

The report of a VA Spine Examination dated February 2011 reveals the Veteran was residing at home and was capable of self care. He was able to ambulate without the use of any device. He did not experience difficulty balancing. He reported limitation in walking. He stated that, on average, he can walk 150 feet. It would take 3 minutes to accomplish this. He reported that he had experienced falls due to the spine condition. He reported stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness. He reported weakness of the spine, leg, and foot. He reported having no bowel or bladder problems in relation to the spine condition. He reported experiencing constant pain that was severe. The pain could be exacerbated by physical activity and stress. At the time of pain, he could function with medication. During flare-ups he experienced functional impairment which he described as pain, stiffness, and limitation of motion. He stated his condition in the past 12 months had not resulted in any incapacitation. He reported he could not run, bend, sit, stand, or walk for extended periods of time. 

Examination of the thoracolumbar spine revealed evidence of radiating pain on movement. Muscle spasms were present, but did not produce an abnormal gait. Spinal contour was preserved though there was tenderness and guarding of movement. Guarding did not produce an abnormal gait. Muscle tone was normal. Musculature was normal. There was no atrophy present in the limbs. There was no functional limitation of standing and walking. In regards to self care skills, the Veteran was able to feed himself, fasten clothing, shave, use a toilet, bathe, and dress. He did not have any functional restrictions to the lower extremities. He was able to walk without the assistance of another person for 200 feet. Lower extremity motor function was within normal limits. Sensory examination to pin prick/pain, touch, position, vibration, and temperature was intact. Lower extremity reflexes were 2+ at knees and ankles. Peripheral nerve involvement was not evident during examination. Lumbar and sacral sensory function was impaired. Motor strength of bilateral right and left hip abduction was 4/5. The lower extremities showed no signs of pathologic reflexes. The examination revealed normal cutaneous reflexes. The functional impairment from the established diagnoses was fatigue with exertion, and difficulty with prolonged standing, walking, or climbing stairs. There were no restrictions on the Veteran's ability to leave home. According to the examiner, the Veteran's usual occupation was not affected by his conditions.

The Veteran has submitted a medical opinion from J.M. Salek, who is identified as a Vocational Rehabilitation Consultant (VBMS record 10/31/2013). The opinion states that recurrent and persistence back and bilateral leg pain affects the Veteran's ability to stand and walk for prolonged periods of time; that the Veteran's work history and training is as a chef/cook; that the Veteran lacks skills and functional ability relative to sitting to perform a full range of any sedentary gainful occupation within the general labor market; and given what appears to be the permanency of the persistence of symptoms and functional deficits resultant of his service-connected chronic back and bilateral lower extremity conditions, he is considered to be entitled to a TDIU as of March 2010.

A January 7, 2014, X-ray reveals minimal retrolisthesis at L3-4; otherwise, normal alignment. Moderate degenerative disc space narrowing and facet arthrosis at L5-S1 and L4-5 (VBMS record 08/13/2015). 

The report of a VA Neurological Examination dated February 2015 reveals the Veteran's report of severe pain in the lower extremities both constantly and intermittently. He reported moderate paresthesias and mild numbness. On examination, muscle strength in the knees and ankles was normal. There was no atrophy. Reflexes were normal in the lower extremities. Sensory examination of the upper anterior thigh, thigh/knee, and lower leg/ankle were normal, bilaterally. Sensation in the foot/toes was decreased. There were no trophic changes such as loss of hair, or smooth or shiny skin. The Veteran's gait was normal. The examiner assessed mild incomplete paralysis of the bilateral sciatic nerves. No assistive devices were deemed necessary. The examiner assessed that there would be no impact of the nerve condition on the Veteran's ability to work.

In the January 2016 Board decision, the Board determined that the schedular criteria for TDIU were not met, but that referral of the claim for consideration of extraschedular TDIU was appropriate in light of the conflicting medical opinions. The Board remanded this issue to obtain a determination from the Director of Compensation and Pension. 

The June 2016 decision of the Director of Compensation and Pension finds that the evidentiary record fails to demonstrate that the Veteran is unable to secure or follow substantially gainful employment as a result of his service-connected disabilities. The decision acknowledges the assessment from a Vocational Consultant that the Veteran is unable to secure gainful employment due to his service-connected disabilities; however, this assessment was found to be unsupported by the overall evidence of record. According to the decision, the clinical findings contained in the VA examinations and treatment notes fail to show that the low back and lower extremity peripheral nerve disabilities are of such severity to preclude substantially gainful employment. Loss of motion of the lumbar spine with mild incomplete paralysis of the lower extremities is demonstrated; however, these manifestations are not found to be so debilitating as to render the veteran unemployable.

After a review of all of the evidence, the Board finds that the Veteran's service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation. 

In so finding, the Board places great probative weight on the opinion of the February 2015 VA examiner. This opinion is in accord with the clinical testing which shows that his neurological symptoms are no more than "mild" and that his thoracolumbar spine symptoms do not prevent the type of occupational activities for which he has training and experience. 

The Board notes that the Veteran's assertions regarding his level of impairment regarding the thoracolumbar spine are not in accord with the clinical findings. Notably, he reported "severe" symptoms to the February 2015 examiner. However, objective clinical findings were "mild." He also reported "severe" symptoms at the February 2011 examination. However, the examiner found no functional limitation of standing and walking, no functional restrictions to the lower extremities, and that the Veteran's usual occupation was not affected by his conditions. 

Also not in accord with his assertion of severe symptoms, a May 23, 2013, Mental Health Initial Evaluation reveals the Veteran's account of "playing football and baseball when he can." This at least implies that his physical capacity exceeds what he has reported during evaluations of his service-connected disabilities (VBMS record 08/13/2015). 

The record also includes evidence bringing into question whether he has actually been employed during the period on appeal. See Faust v. West, 13 Vet. App. 342 (2000) (where a claimant was actually employed at a substantially gainful occupation, such employment constituted, as a matter of law, "actual employability.") An April 14, 2014, Mental Health Note reveals the Veteran's complaint that "an employer has not paid [money] owed to [him] (VBMS record 08/13/2015). 

The Board acknowledges the opinion of the Vocational Rehabilitation Consultant that the Veteran's service-connected conditions have rendered him unable to secure or follow a substantially gainful occupation. This is acknowledged to be competent evidence, and it directly conflicts with the evidence cited by the Board. 

It is the responsibility of the Board to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). The Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991). 

The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the opinion of the Vocational Consultant is not well reasoned or explained in terms of the clinical evidence. It does not address the evidence showing essentially no occupational impairment resulting from the neurological abnormalities, and it does not address the February 2011 finding that the Veteran's usual occupation was not affected by his conditions. Significantly, the opinion of the Vocational Consultant does not acknowledge several contradictory statements provided by the Veteran regarding the primary cause of his occupational impairment. The Veteran has a nonservice-connected mental disorder (explosive personality disorder) which he has identified in conversations with mental health treatment providers as the primary cause of his occupational impairment. 

For example, a June 2010 VA Mental Disorders Examination reveals the Veteran's report that he had made several attempts to work, but "is typically fired or leaves jobs because of his difficulties managing his impulsive anger, and associated difficulties getting along with co-workers." The examiner found that he was unable to establish and maintain effective work/school and social relationships because of his anger and personality conflicts with others.

A May 23, 2013, Mental Health Initial Evaluation reveals the Veteran's statement that his primary problem was feeling like he had ADHD, and that "this is why he cannot keep a job." 

These statements are very significant and are directly pertinent to the question at issue in this case. An acknowledgement and discussion of these statements would be expected in any well-informed opinion purporting to attribute unemployability primarily to service-connected conditions. The absence of any such acknowledgment or discussion materially undermines the probative weight that can be placed on the opinion of the Vocational Rehabilitation Consultant. The Board therefore places greater probative weight on the treatment records specifically addressing the service-connected conditions. 

The Board acknowledges the statements made by the Veteran in the context of his claim which are conflict with the statements made in June 2010 and May 2013. The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the veteran. See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In weighing the conflicting statements provided by the Veteran, the Board notes that the June 2010 and May 2013 statements were made in the context of evaluation of a nonservice-connected mental disorder. The Board is of course cognizant of possible self-interest which any VA claimant has in promoting a claim for monetary benefits. While the Board must consider all competent lay assertions, in determining the credibility of such assertions, the Board may properly consider the personal interest a claimant has in his or her own case. See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

The "medical diagnosis or treatment" exception to the hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care." Recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons. Rucker v. Brown, 10 Vet. App. 67 (1997).

Here, the Board finds the Veteran's candid statements to his mental health provider regarding a nonservice-connected disability to be more credible and convincing than contradictory statements made in support of his claim for TDIU. 

In sum, the Board finds that the Veteran's service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation. Therefore, the Board concludes that the criteria for extraschedular TDIU are not met. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

VA's duty to notify was satisfied by letters in September 29, 2009, December 31, 2009. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained. 

As noted above, this appeal involves a remand by the Board for additional adjudication. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). While substantial compliance is required, strict compliance is not. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999). In this case, the RO substantially complied with the Board's remand instructions by referring the claim for extraschedular consideration. 

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record. See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2016). The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record. 

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claim, and he was informed of the information and evidence necessary to substantiate the claim. Moreover, the file was left open for 60 days in order to supplement the record. Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Extraschedular TDIU is denied. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


